Citation Nr: 0506037	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  97-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970, and from February 15, 1991 to April 11, 1991.  
The veteran's service personnel records reflect that he 
served in the Southwest Asia theatre of operations from 
February 15, 1991 to April 10, 1991.  The record further 
indicates that the veteran served in the reserves, but this 
service has not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This case was previously before the Board in July 1998, at 
which time it was remanded for further development.  
Unfortunately, and for the reasons described below, the Board 
finds it is again necessary to remand this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the RO must be offered the opportunity to clarify the 
veteran's reserve service and obtain additional service 
personnel records-particularly from his second period of 
active service, and to request that the veteran clarify his 
stressors and then to verify the veteran's averred stressors.  
In addition, the medical evidence reflects various diagnoses 
for the veteran's claimed psychiatric disorder.  Diagnosis of 
the veteran's manifested psychiatric disorder must be 
clarified.

First, the record shows that the veteran served in the 
reserves.  This service has not been verified.  Moreover, the 
RO has not had the opportunity to obtain the veteran's 
service personnel records, or "201 file," for his periods 
of active and inactive service.

Second, while the veteran averred in May 2003 that he could 
pinpoint no specific incident that occurred when he was on 
active duty, a report of Persian Gulf Registry and 
examination, conducted in December 1995, shows that the 
veteran served as a boatswain's mate on board the USS 
Guadalcanal (LPH-7).  In this capacity, he came under enemy 
fire (including scud attacks) from one to less than four 
weeks in duration, and was in danger of being injured or 
killed 51 or more times.

The examiner then diagnosed the veteran with PTSD, and opined 
the onset of this disability began in February 1991.  Yet, 
the RO has not attempted to verify the veteran's averred 
stressors, nor has it had the opportunity to consider the 
veteran's claim under Pentecost v. Principi, 16 Vet. App. 124 
(2002).

Moreover, the most recent VA examination of record is dated 
in November 1998, and was conducted without review of the 
veteran's claims file.  A diagnosis of schizophrenia was then 
made.  A December 1996 VA examination report reflects a 
diagnosis of schizoaffective disorder.  The veteran underwent 
a board examination in August 1995, at which time an anxiety 
disorder, not otherwise specified, was diagnosed.  The 
veteran's claims file was reviewed, but the Board submits it 
was not complete at this time, lacking service medical 
records, the results of the Persian Gulf Registry, and 
service personnel records requested by this Remand, below.  

Other VA and private medical evidence reflect numerous 
diagnoses, including schizoaffective disorder, anxiety, 
depression, an emotional disorder with onset during the 
Persian Gulf War in 1991 (proffered by Dr. Pedro Oyola Nieves 
in August 1994), and schizophrenia.

The Board notes that the veteran was scheduled for a VA 
examination report in February 2004, but the record reflects 
that he failed to report.  However, the record further 
demonstrates that, in the same month, the veteran responded 
and noted that he had requested the VA examination be 
rescheduled, as he had received notification of the 
examination too late.  He indicated his willingness to report 
for examination.  The record does not show that the RO 
attempted to reschedule the veteran's examination.

Accordingly, the Board finds it would be helpful to fully 
develop the medical evidence in this case fully and then 
accord the veteran VA examinations to determine the nature, 
extent, and etiology of his acquired psychiatric disorder-
with review of the claims file and in consideration of all of 
the medical evidence of record.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should verify all periods of 
the veteran's active and inactive 
service, to include all periods of active 
duty and active duty for training.

2.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for a psychiatric 
disorder to include PTSD.  In particular, 
the RO must inform the appellant: (1) of 
the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection for a 
psychiatric disorder to include PTSD; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should request that the 
veteran identify the VA Medical Centers 
(VAMCs) at which he has received 
treatment for his claimed psychiatric 
disabilities from 1970 to his 
mobilization to active service in 
February 1991, and from his discharge 
from his second period of active service 
in April 1991 to the present.

4.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers-that 
are not already of record.  In 
particular, the RO should request any and 
all treatment records for treatment 
accorded him for psychiatric 
disabilities, to include any and all 
mental hygiene records to include any and 
all reports of group and individual 
therapy, from the VAMCs in San Juan, 
Puerto Rico, and any other VAMC the 
veteran may identify, from 1970 to 
February 1991, and from April 1991 to the 
present-that are not already of record.

5.  The RO should obtain the veteran's 
service personnel records from both his 
periods of active service, to include 
copies of any and all citations of awards 
presented the veteran.

In addition, the RO should obtain copies 
of the ship's log, ship's history for the 
USS Guadalcanal (LPH-7), from February 
1991 to April 1991, and any and all 
citations for awards presented the USS 
Guadalcanal.

If the service personnel or ships' 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from ships logs, unit morning reports and 
ship and unit histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

6.  The RO should offer the veteran 
another opportunity to identify specific 
stressors that he believes caused his 
PTSD.  The RO should remind the veteran 
that it is important to provide as 
specific and detailed information as 
possible to facilitate verification of 
his averred stressors.  

7.  The RO should request that the U.S. 
Armed Services Center for Research for 
Unit Records (USASCRUR) provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  The 
RO should provide USASCRUR with a 
description of the averred stressors.  
The letter should include the following 
information:

?	Exposure to enemy fire, to include 
scud attacks, on board the USS 
Guadalcanal (LPH-7) from February 
1991 to April 1991.
?	General conditions on board the USS 
Guadalcanal (LPH-7) from February 
1991 to April 1991, in particular, a 
sense of imminent danger of attack 
by incoming or outgoing rounds.

The RO should provide USASCRUR with 
copies of service personnel records 
obtained showing service dates and duties 
and units of assignment; and any further 
statements the RO receives pursuant to 
this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and USASCRUR, and the service 
department, including the request for 
ships' logs, unit morning reports, and 
ships' and unit histories.  

8.  When the above development has been 
completed, the RO should afford the 
veteran a VA examination-by an examiner 
who has not already examined the 
veteran-to determine the nature, extent, 
and etiology of the veteran's claimed 
psychiatric disability to include PTSD.  
All indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course, of 
any psychiatric disorder, to include 
PTSD.
?	Describe any current symptoms and 
manifestations attributed to any 
psychiatric disorder, to include 
PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all psychiatric 
pathology.
?	Provide an opinion as to the 
etiology of any diagnosed 
psychiatric disorder, to include 
anxiety and PTSD.  In particular, 
the examiner is requested to provide 
the following opinions:
1.	Is it as likely as not that any 
currently diagnosed anxiety or 
depression had its onset during 
or is otherwise the result of 
any period of the veteran's 
active service?
2.	Is it as likely as not that any 
currently diagnosed PTSD is the 
result of stressful experiences 
he experienced during any 
period of the veteran's active 
service?
In arriving at this opinion, the 
examiner is specifically requested 
to comment on the following:
?	The December 1995 Persian Gulf 
Registry and examination report 
that diagnosed PTSD with onset 
in February 1991
?	The private psychiatric 
evaluation proffered by Dr. 
Nieves that opines the 
veteran's then described 
emotional problems (manifested 
by anxiety, impulsive and 
inadequate social behavior) had 
their onset during the Persian 
Gulf War.

9.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a psychiatric disorder, to 
include PTSD, in consideration of 
Pentecost v. Principi, 16, Vet. App. 124 
(2001).  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




